       Case 2:20-cv-02070-KHV-JPO Document 8 Filed 03/10/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

ANDREA HILL, by and through her mother                 )
Diane Hill, Guardian and Conservator                   )
                                                       )
                       Plaintiff,                      )
                                                       )      Case No.: 2:20-cv-02070
v.                                                     )
                                                       )
WALMART, INC., previously known as                     )
Walmart Stores, Inc., d/b/a Walmart                    )
Neighborhood Market,                                   )
                                                       )
                       Defendant.                      )
                                                       )

                                              ORDER

       Before the Court is the Parties’ Joint Stipulation to Remand (Doc. #7). Plaintiff Jill Kidwell

stipulates that her damages are not to exceed $75,000 and that she will agree to limit any verdict

to $75,000 or less, whereas Defendant Walmart, Inc. stipulates that it is agreeing to remand based

on Plaintiff’s stipulation limiting her damages. Defendant also reserved its right to file for removal

in the future if Plaintiff’s claimed damages change.

       Accordingly, it is hereby ORDERED that the Parties’ Joint Stipulation to Remand (Doc.

#7) is GRANTED. This case is remanded to the District Court of Johnson County, Kansas.

       IT IS SO ORDERED.



       Dated: 3/10/2020

                                               s/ Kathryn H. Vratil
                                               Kathryn H. Vratil
                                               U.S. District Judge
